Citation Nr: 0910242	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-18 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a neurological 
disorder of the upper and lower extremities as secondary to 
the service-connected residuals of a shell fragment wound to 
the right temple area with retained foreign body. 

3.  Entitlement to service connection for headaches as 
secondary to the service-connected residuals of a shell 
fragment wound to the right temple area with retained foreign 
body. 

4.  Entitlement to service connection for blurred vision as 
secondary to the service-connected residuals of a shell 
fragment wound to the right temple area with retained foreign 
body. 





REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to 
December 1953.  He was awarded the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The RO, in part, denied service 
connection for tinnitus.  By that same rating action, the RO 
also denied service connection for a neurological disorder of 
the upper and lower extremities, headaches and blurred 
vision, each claimed as secondary to the service-connected 
residuals of a shell fragment wound of the right temple with 
retained foreign body.  The Veteran timely appealed the RO's 
January 2006 rating action to the Board, and this appeal 
ensued.   

In October 2007, the Veteran testified before a Decision 
Review Officer at the St. Louis, Missouri RO.  A copy of the 
hearing transcript has been associated with the claims file. 

The issues of entitlement to service connection for a 
neurological disorder of the upper and lower extremities, 
headaches and blurred vision, each claimed as secondary to 
the service-connected residuals of a shell fragment wound to 
the right temple with retained foreign body, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran is in receipt of service connection for 
bilateral hearing loss.

2.  Resolving the benefit of the doubt in the Veteran's 
favor, the Veteran has tinnitus which is associated with, and 
can be attributed to, his service-connected bilateral hearing 
loss.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  As the 
decision below grants service connection for tinnitus, there 
is no reason to belabor the impact of the VCAA on the matter; 
any error in notice timing or content is harmless.  
Accordingly, the Board will address the merits of the claim.

Merits Analysis-Service Connection for Tinnitus

The Veteran contends that his current tinnitus is a result of 
noise exposure during combat operations in Korea.  As the 
Veteran's DD 214 reflects that he was awarded the Purple 
Heart Medal, his status as a "combat" Veteran and noise 
exposure is, therefore, conceded.  See, 38 U.S.C.A. § 1154(b) 
(West 2002).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).

When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2008).

Service connection is also warranted where the evidence shows 
that a chronic disability or disorder has been caused or 
aggravated by an already service-connected disability.  38 
C.F.R. § 3.310 (2008); Allen v. Brown, 
7 Vet. App. 439 (1995).  

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis.  38 U.S.C.A 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 
(1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).


The Veteran is in receipt of service connection for bilateral 
hearing loss, which has been described as a sensorineural 
hearing loss.  (See November 2005 VA audiological examination 
report.)  After an audiological test, the November 2005 VA 
examiner concluded that the Veteran had bilateral hearing 
loss that was, in part, related to in-service noise exposure.  
In contrast, the examiner also maintained that the Veteran's 
tinnitus was not related to service because it had its onset 
49 years post-service and had the characteristics of lasting 
for a short period of time (i.e., a few seconds).  

Medical treatises, however, indicate that the cause of 
tinnitus can usually be determined by finding the cause of 
the associated hearing loss. See, e.g., Harrison's Principles 
of Internal Medicine 178 (Anthony S. Fauci et al. eds., 15th 
ed. 2001).  Under the circumstances, the Board is persuaded 
that the Veteran has difficulties with tinnitus that are 
associated with, and can be attributed to, his already 
service-connected bilateral hearing loss.  The evidence, at a 
minimum, gives rise to a reasonable doubt on the question. 38 
C.F.R. § 3.102 (2008).  Service connection for tinnitus is, 
therefore, granted.


ORDER

Service connection for tinnitus is granted.


REMAND

The Board has determined that additional substantive 
development is necessary prior to appellate review of the 
claims for service connection for a neurological disorder of 
the upper and lower extremities, headaches and blurred 
vision, each claimed as secondary to the service-connected 
residuals of a shell fragment wound to the right temple with 
retained foreign body (RFB).  


The Veteran argues that his current neurological disorder of 
the upper and lower extremities, headaches and blurred vision 
are secondary to his service-connected residuals of a shell 
fragment wound of the right temple with RFB.  In addition, he 
has maintained that a magnetic resonance imaging (MRI) scan 
of his brain, performed by a private facility in September 
2003, caused movement of the RFB of the right temple, which, 
in turn, worsened his neurological disorder of the upper and 
lower extremities, headaches and blurred vision.  (See, VA 
Form 9, dated and signed by the Veteran in June 2008).  

Secondary service connection on the basis of aggravation is 
permitted under 
38 C.F.R. § 3.310 (2008) and compensation is payable for the 
degree of aggravation of a nonservice- connected disability 
caused by a service-connected disability. 
Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310 
(2008).

The medical evidence of record does not adequately address 
whether or not the Veteran's neurological disorder of the 
upper and lower extremities (diagnosed by a VA neurologist in 
November 2005 as problems with balance), headaches and 
blurred vision were aggravated (italics added for emphasis), 
as opposed to being caused by, the service-connected 
residuals of a shell fragment wound of the right temple with 
RFB.  Id.  For example, a November 2005 VA neurologist opined 
that the Veteran's right temporal shrapnel injuries were not 
likely to have caused (italics added for emphasis) his 
problems with balance, headaches, etc.  (See, November 2005 
VA neurological examination report).  In addition, in April 
2007, a VA optometrist concluded that the Veteran's best-
corrected visual acuities were unattainable at that time, and 
to attribute (italics added for emphasis) any ocular problem 
in the right eye to a history of shrapnel trauma to the right 
temple area would be purely speculative.  (See, VA 
optometrist's examination report and opinion, dated in 
February and April 2007, respectively). 

Neither the VA neurologist's nor the VA optometrist's 
opinions, however, provide any discussion as to whether or 
not the service-connected residuals of a shell fragment wound 
of the right temple with RFB aggravated (italics added for 
emphasis), as opposed to having caused, the Veteran's 
neurological disorder of the upper and lower extremities, 
headaches and blurred vision.  Id.

In addition, none of the evidence of record, private or VA, 
addresses the Veteran's contention that a September 2003 MRI 
of the brain caused movement of his RFB of the right temple, 
which, in turn, worsened his neurological disorder of the 
upper and lower extremities, headaches and blurred vision.  
(See, copies of an interpretation of a September 2003 MRI 
scan of the Veteran's brain, containing findings of severe 
chronic supratentorial microvascular disease; no definite 
acute infarction or abnormal enhancement; and, large retained 
RFB of the right temple). 

Finally, regarding the claim for service connection for 
headaches, to include as secondary to the service-connected 
residuals of a shell fragment wound of the right temple with 
RFB, neither the November 2005 VA neurologist, nor any other 
private or VA physician of record, has addressed the question 
of whether any pre-existing headaches, which a physician 
reported as being frequent at service entrance in December 
1951 (See, December 1951 Report of Medical History), 
underwent a chronic worsening during the Veteran's period of 
military service.  

The Board finds that prior to further appellate review of the 
Veteran's claims for service connection for a neurological 
disorder of the upper and lower extremities, headaches and 
blurred vision, to each include as secondary to the service-
connected residuals of a shell fragment wound to the right 
temple with RFB, VA examinations that address the questions 
below are in order.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for the 
disorder(s) at issue that is not 
evidenced by the current record.  The 
veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO/AMC should then obtain 
these records and associate them with the 
claims folder.  


2.  After a reasonable amount of time, or 
upon the Veteran's response, the RO/AMC 
will schedule the Veteran for VA 
examinations by appropriate examiners to 
determine the etiology and severity of 
any currently diagnosed neurological 
disability of the upper and lower 
extremities, headaches and blurred 
vision.  The following considerations 
will govern the examinations:

a. The claims folder must be 
provided to and reviewed by the 
examiners in conjunction with their 
respective examinations.  The 
examiners must indicate that a 
review of the claims folder was 
made.  Each examiner should respond 
to the following specific question 
and provide a full statement of the 
basis for the conclusions reached:

b. Concerning any currently present 
neurological disorder of the upper 
and lower extremities, headaches and 
blurred vision found on examination, 
the appropriate examiner must 
provide an opinion as to 

(1) Whether they were caused or 
chronically worsened by the 
service-connected residuals of 
a  shell fragment wound to the 
right temple with RFB, or by an 
increase in movement of the 
service-connected RFB of the 
right temple during a September 
2003 MRI scan of the brain; 
and;   

(2) If the cause of any 
currently present neurological 
disorder of the upper and lower 
extremities, headaches and 
blurred vision is not the 
service-connected residuals of 
a shell fragment wound to the 
right temple with retained RFB, 
the examiner is still requested 
to proffer an opinion, to the 
extent feasible, as to what 
additional severity, if any, of 
the currently present 
neurological disorder of the 
upper and lower extremities, 
headaches and blurred vision 
exists solely due to 
aggravation by the service-
connected residuals of a shell 
fragment wound to the right 
temple with retained RFB.

The rationale for all opinions 
expressed should be fully 
detailed.  

c. Regarding the Veteran's 
headaches, the respective examiner 
is requested to answer the following 
questions:  

(1) On the basis of the 
clinical record, can it be 
concluded with clear and 
unmistakable certainty that the 
Veteran's currently diagnosed 
headaches preexisted his entry 
into active military service? 
and 

(2) If headaches did clearly 
preexist service, can it be 
concluded with clear and 
unmistakable certainty that the 
pre-excising headaches were not 
aggravated to a permanent 
degree in service beyond that 
which would be due to the 
natural progression of the 
disease? 

d. In formulating the foregoing 
respective opinions, all examiners 
must comment on the following 
service and post-service treatment 
records, as it pertains to their 
respective physical disability:  

(1) December 1951 Report of 
Medical History, containing an 
examiner's notation that the 
Veteran had had frequent 
headaches;

 (2) September 1952 treatment 
record, showing that the 
Veteran had sustained a shell 
fragment wound to the right 
temple, which was subsequently 
cleaned and debrided; a small 
foreign body was retained; 

(3)  December 1953 service 
separation examination report, 
reflecting that all of the 
Veteran's systems were 
evaluated as "normal," 
bilateral vision was 20/20 and 
accommodation, color vision and 
field of vision testing--tests 
that were not performed at 
service entrance-were reported 
as "normal;" 

(4) September 2003 MRI scan of 
the brain, containing findings 
of severe chronic 
supratentorial microvascular 
disease.  No definite acute 
infarction or abnormal 
enhancement.  And, large 
retained RFB of the right 
temple; 

(5) November 2005 VA 
neurologist's opinion that the 
Veteran's right temporal 
shrapnel injuries were not 
likely to have caused (italics 
added for emphasis) his 
problems with balance, 
headaches, etc.; and;

 (6) April 2007 VA 
optometrist's opinion that the 
Veteran's best-corrected visual 
acuities were unattainable at 
that time, and to attribute any 
ocular problem in the right eye 
to a history of shrapnel trauma 
to the right temple ears would 
be purely speculative.  

3.  Thereafter, review the Veteran's 
claims for service connection for a 
neurological disorder of the upper and 
lower extremities, headaches and blurred 
vision, each claimed as secondary to the 
service-connected residuals of a shell 
fragment wound to the right temple with 
RFB.  If the service connection claims 
are denied, issue a supplemental 
statement of the case to the Veteran and 
his representative, and provide an 
opportunity to respond, before the case 
is returned to the Board.

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his service 
connection claims.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
The Board takes this opportunity, however, to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of his claims.  38 C.F.R. § 3.655 
(2008).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


